DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Figs.7, 9, 10 and 11). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “receiver module”, “A-scan processing module”, “mapping module” in claim 9.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10, 12, 13, 15-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20120134563 to Nakano (hereinafter referred to as “Nakano”).
As to claim 1, Nakano discloses a method of processing optical coherence tomography, OCT, image data representing an OCT image of a retina of an eye, to generate mapping data which maps out a predetermined band of a plurality of distinct bands ([0040]; Fig.9; ) which extend across the OCT image and correspond to respective anatomical layers of the retina, the method comprising:
	receiving the OCT image data ([0038]);
	processing A-scan data of the received OCT image data to generate data indicative of sequences of A-scan elements corresponding to the predetermined band of the plurality of distinct bands ([0039]) and having respective A-scan element values that vary in accordance with a predetermined pattern ([0031], A-scans executed at a predetermined interval on a predetermined line); and
	generating the mapping data by applying a line-finding algorithm to determine a line passing through the sequences of A-scan elements indicated by the generated data ([0040]-[0041]; locates presence of particular boundaries; Fig.13A, shows boundaries D1 and D5, i.e., lines, which pass through the sequences of A-scan elements, shown for example in Fig.7).
As to claim 2, Nakano the method according to claim 1, wherein the A-scan data of the received OCT image data is processed to generate the data indicative of the sequences of A-scan elements by calculating a cross-correlation of the A-scan data with a kernel configured to accentuate sequences of A-scan elements having respective A-scan element values that vary in accordance with the predetermined pattern ([0039], applying a Sobel filter involves cross-correlation with a Sobel filter, which is a kernel).
As to claim 4, Nakano discloses the method according to claim 2, wherein the cross-correlation is calculated by concatenating the A-scan data to form concatenated A-scan data and cross-correlating the concatenated A-scan data with the kernel to generate the data indicative of the sequences of A-scan elements ([0031], concatenating the A-scan data forms a B-scan, i.e., the tomogram; [0039], the Sobel filter is applied to the tomogram).

As to claim 5, Nakano discloses the method according to claim 1, wherein the A-scan data of the received OCT image data is processed to generate the data indicative of the sequences of A-scan elements by using a feature enhancing algorithm to enhance A-scan elements belonging to respective sequences of A-scan elements whose A-scan element values vary in accordance with the predetermined pattern ([0039], e.g., application of median filter; or, [0050], creating a profile so suppress noise).
As to claim 7, Nakano discloses the method according to claim l, wherein the predetermined band of the plurality of distinct bands corresponds to one of an inner segment/outer segment junction layer of the retina and a photoreceptor outer segment of the retina ([0039]; [0005]).
As to claim 8, Nakano discloses the method according to claim l, wherein the received OCT image data comprises one of OCT B-scan data and OCT C-scan data ([0031]).
With regard to claims 9, 10, 12, 13, 15 and 16, see the discussions above for claims 1, 2, 4, 5, 7 and 8 respectively.  Nakano discloses an apparatus (Fig.1).
With regard to claims 17, 18, 20, 21, 23 and 24, see the discussions above for claims 1, 2, 4, 5, 7 and 8 respectively.  Nakano discloses a non-transitory computer-readable storage medium storing computer program instructions ([0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in combination with the article, “Integrating Handcrafted and Deep Features for Optical Coherence Tomography Based Retinal Disease Classification” by Li et al. (hereinafter referred to as “Li”).
As to claim 3, Nakano discloses the method according to claim 2, but does not disclose wherein the kernel is one of a sine Gaussian kernel and a sine-squared Gaussian kernel.  However, this is well known in the art.  For example, Li discloses using the Gabor filter, which is a sinusoidal wave multiplied by a Gaussian function (section IIB1)b, page 33774; section IIIA), i.e., a sine Gaussian kernel.  Li states that utilizing the Gaussian filter can help integrate human prior knowledge and improve performance (section IV).  Therefore, it would have been obvious to modify Nakano’s invention according to Li.
With regard to claims 11 and 19, see the discussion above for claim 3.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in combination with the article, “Intra-Retinal Segmentation of Optical Coherence Tomography Images Using Active Contours with a Dynamic Programming Initialization and an Adaptive Weighting Strategy” by Gholami et al. (hereinafter referred to as “Gholami”).

As to claim 6, Nakano discloses the method according to claim l, but does not disclose wherein the line-finding algorithm comprises a Viterbi algorithm.  However, this is well known in the art.  For example, Gholami teaches using the Viterbi algorithm to find contours of retinal layers in OCT images (abstract).  Gholami states that this preserves important information, efficiently determines the location of different retinal layers and their thicknesses, and provides better performance (section 4).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nakano’s invention according to Gholami.
With regard to claims 14 and 22, see the discussion above for claim 6.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665